       Case 2:20-cv-00167-SMJ     ECF No. 85    filed 04/27/21   PageID.1154 Page 1 of 2




 1                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 2
 3                                                                 Apr 27, 2021
                                                                       SEAN F. MCAVOY, CLERK
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF WASHINGTON
 9
      SECURITY NATIONAL INSURANCE                     No. 2:20-CV-0167-SMJ
10    COMPANY,
11                                                    ORDER GRANTING PLAINTIFF’S
                   Plaintiff,                         MOTION
12
13                        v.
14
      CONSTRUCTION ASSOCIATES OF
15    SPOKANE, INC.; and MARK AND
16    JENNIFER WILSON,
17                 Defendants.
18
19
20         BEFORE THE COURT is the motion of Security National Insurance
21   Company (“Plaintiff”) for leave to file a 10-page brief in response to Defendant’s
22   motion to compel and to strike its previously filed overlength brief, ECF No. 78.
23   ECF No. 83.
24         Good cause appearing therefor, IT IS HEREBY ORDERED:
25         1.      Plaintiff’s motion for leave to file a 10-page response to Defendant’s
26   motion to compel, ECF No. 83, is GRANTED.
27   ///
28   ///


     ORDER . . . - 1
      Case 2:20-cv-00167-SMJ     ECF No. 85   filed 04/27/21   PageID.1155 Page 2 of 2




 1         2.    Plaintiff’s previously filed combined response and motion for
 2   protective order, ECF No. 78, is STRICKEN, and the Court shall consider
 3   Plaintiff’s response brief filed on April 26, 2021, ECF No. 84, at the May 4, 2021
 4   hearing on the pending motion to compel discovery.
 5         IT IS SO ORDERED. The District Court Executive is directed to file this
 6   Order and provide copies to counsel.
 7         DATED April 27, 2021.
 8
 9                               _____________________________________
                                           JOHN T. RODGERS
10                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER . . . - 2
